Title: To George Washington from Colonel George Gibson, 24 March 1778
From: Gibson, George
To: Washington, George



May it please Your Excelly
Lancasr [Pa.] 24th, March 1778.

Yesterday I had the Honour to receive Your Excys favour of the 22d currt, It is not in my power to comply with your Excys order respectg the Two British serjeants immediately. the Horses taken with them have been sent to York town on public business from whence they are momently expected, so soon as they arrive they shall be sent off & your Excys orders respectg them Shall be fully comply’d with, The Commissy of Prisoners at this place has apply’d for two officers to conduct the officers prisoners of Warr to the Lines, Capt. Cartwright of Colo. Jacksons regt & Lieutt Zeigler of the 1st pennsa. regt are order’d for that service Mr Zeigler is a German, a man of Strict integrity, I have directed him to ingratiate himself with the Officers, which he has already

done & under the pretext of Seeing some men in philada he may probably get liberty to go into Philada, from whence he may be able to bring Your Excy some intelligence, Shou’d Yr Excelly approve of this scheme—a line from Your Excy to meet the party at the White Horse Tavern will be necessary, as he will not do any thing without the approbation of Your Excy, should he not find any directions from Your Excy at the above place, he is to conclude Yr Excy disapproves of the Step. I sent off 210 men to Camp Yesterday, they are recovering very fast I have 50 more who I am obliged to keep for the purpose of doing duty here, Your Excys orders respecting the Hospitals shall be fully observ’d as also, with respect to Harvey, who shall be sent immediately away L⟨ieut⟩t Colo. S⟨m⟩ith ⟨who wi⟩ll deliver this to Your Excy will give you every necessary information respecting the State of Affairs in this place. I have requested him to acquaint Your Excy with every particular circumstance that has prevented my executing the Orders I have been Honor’d with by Yr Excy so speedily as I cou’d have wished—I must therefore beg leave to refer yr Excy to Colo. Smith. I have observed that some of the officers on the Recruiting busyness for this state have enlisted some deserters from the British army, which I think is not consonant with the Orders I understand Your Excy has Issued. as I have not any certainty that it is contrary to Yr Excys pleasure I have not said any thing on the subject to the Officers. Shou’d it be contrary to Genl Orders please to let me hear from Your Excy that I may put a stop thereto. I have the Honor to be Your Excellys most Obedt Servt

Geo: Gibson

